 

 

Case 1:18-cv-10836-PGG Documen

"pe
| nase STaEs \Desreecr (surest \\ JAN = 9 200

a BN
128 Filed 01/08/20 Page 1 of 3

 

 

 

 

| Soumeen Dusreazer OF Ne Bus Yor |

 

 

 

 

 

 

 

 

oe

a - geome —~ a

 
 

 

 

   

 

 

 

 

. ae cae ,
ntZy eal: i ie a ae Y oF
a Me

PAD

 

 

fering O89 40h Th Gnd

 

_ Nowes Recnentne, L Aerae

    

 

Buri Mids, Coleslal Chu

 

 

rhe uae mi

 

 

\nerebog poddes. natin OC ie Sellowly re

cody a exliite to \raburieNacleol-
22 VIO marion Wereuterok Seyi Syne.

 

ao “li AD 1.4 vn ae Uncecounts

Geo WR Punic ch lemosttn Hw

 

 

 

1s on or a lle yer hy Qos by On LK DL) Dudes lobed be: VS er 7

 

 

 

 

 

| b&w U veSwedee Ve, GebRpeaacls \okd by
ce lene MM, \a, peblabed wore O™. ae were coo, The ex peri arwass
_twesarte Dp - Wal ureehe Wes sles \imeke Ue eke ae pdhurleonl

[Mebane peliza hiwiled tn oa wer Sourerhs
Cae werk SE wes M cmtroncs YS. wes, oh norioy on) wari \\e.

_ re Severna Bese OF

| vette can miata 's
jade
he

7 Test eluant! {o> mere mace Conmcasian

 

 oceess te SSIOR TN |
oly pakdbn Ye cat Bs pak

 

2 ediloiks AD ond Ay WU.
Led Or Meshelaks Meow. eer

 

 

  

bee CEPON,
Tecmo exh Wa als
AN Qui WY

: cee Wea ode
wipers be es wie, 4
ae We clu, Vande Yb Méc

  

   

 

 

Wie velo vaMous, Eo
da ale. a
dla Las (\z..A5- ie
Now: sos SeHrNTenunns. Me the.

De, MS-3.4-4), Teenie
acieheohy AN 2OMe cleshitny Nhe

 

 

 

 

 
 

Case 1:18-cv-10836-PGG Document

Nv: Lem he ye vey arclsha\ Yo \\v.

Sea Sinners arene TS a at

 

128 Filed 01/08/20 Page 2 of 8

Vhowrble Cock Stele coMinual pekience

 

os the Fost Amann contents, tleved

 

beet Now rare

‘ho the Dubedt-tuse eomtinie te become

 

_t

 

Vw pl ui” -\yo nates aN cclabion:

here oy Mrdehwe usher be OHVMESS — a

 

 

 

Cuong Soe Yo Myo colton \ SMNSS1 OAR

 

ww gice S,

& Yhanaskel Jerk on) Sag

 

| (amse\— WR paibe, ‘\sve,

es

a a. Mia.

Plog Se Mese abies poesiide dedaut

ses) an) other ‘Vie hee. Sed

 

    

nem Mas. We Had (29) weak Sela Vers

 

~ J WRaulbess be suahbey
chelee iy tNe. ECR "Yerre. yoke. Cov

cin cebiong= eng @ 2 wart nbd COMO

 

al t unc st), par pallt

 

 

 

5 rade Counsel uA nae aA

Proesting Wil cqents hohe insted
vans cal Ve Clee Ve Cote

 

Ne extrowws bs ware Ave Need ots

 

TAD paccoddine whe He pawmcmsli
crac Pagers fecle
Vests

- —_ ‘abe ASK),
Ss Mid:

| Son Whe gable an) TW.Coe S

\e Resale ei ¢ Coam2
on) rer Cows) eet.

Nevluc.

Sela VA over to SUES AMR trteamekon

 

 

 

 

STR Gas BS. QO Sey.
ke IPs, AQIEDAAS

   

P.O, Qo Ve _

© Bikes
Vorb ATOR

 

 

 

 

 

 

—class, aD

!

 

7 q \ mo & 4 ol ,
=a 2 WIM h Va LS. Os teeee
JMUIN 1 Cenew e

|
ihyesPolng Decca SAmyouss, gr Wa

 

  
 

eS
> weed
aa

 

 

 

 

 

 

 

 

 
 

 

 

 

Mantes, Decale 3O¥n 20154

 
 

Pro SeCleks ome / DEG

ve Lec

4 . ¢
ae US, DEE

    

 

KO0 Ped Se MU

2 mm, oe
2 Po

Gay
free.

2
qeeke
yr

te Sa San ge

  
      

ile:

Paid

  

3?
He

 

 

 
